Citation Nr: 0610925	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  93-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and D.E.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1970 and from August 1976 to September 1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

Procedural history

In an October 1992 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent 
rating, effective March 26, 1991.  The veteran appealed the 
initial 10 percent rating assigned for his PTSD, arguing that 
a higher rating was warranted.  In July 1993, the veteran 
testified at a hearing at the RO.  

In September 1995, the Board remanded the matter for 
additional development of the evidence.  While the matter was 
in remand status, in October 1996, the veteran testified at 
another hearing at the RO.  In an October 1996 rating 
decision, the RO increased the initial rating for the 
veteran's PTSD to 50 percent, effective March 26, 1991.  
Although an increased rating was granted, the issue of 
entitlement to an initial rating in excess of 50 percent for 
PTSD remained in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993) [A decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal].

Also in the October 1996 rating decision, the RO denied a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).  That claim was included 
in the appeal.

In December 1996, the Board remanded both issues on appeal to 
the RO for additional evidentiary development.  While the 
matter was in remand status, the veteran testified at a third 
hearing at the RO.  

In an April 2001 decision, the Board denied a rating in 
excess of 50 percent for PTSD and a total rating based on 
unemployability due to service-connected disabilities.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in January 
2002, the veteran's then-attorney and a representative of 
VA's Office of General Counsel filed a joint motion for 
remand.  In a January 2002 order, the Court granted the 
motion, vacated that portion of the Board's April 2001 
decision which denied a rating in excess of 50 percent for 
PTSD and a total rating based on individual unemployability 
due to service-connected disability, and remanded the matter 
further development and readjudication.

In April 2003, the Board began to conduct additional 
evidentiary development under a recently-enacted regulation, 
38 C.F.R. § 19.9(a)(2)(ii) (2003).  Prior to the completion 
of that development, however, in Disabled American Veterans 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated pertinent 
portions of the new regulation.  As a result, in September 
2003, the Board remanded the appeal to the RO for completion 
of the additional development.  

The matter has now been returned to the Board.  A review of 
the record shows that the RO has complied with all remand 
instructions to the extent necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998).  However, 
another remand is required.  The reasons for remand are 
discussed in more detail below.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


Representation

It is noted that when the veteran began his appeal in this 
case, he was represented by James W. Stanley, Jr.  In a March 
2002 letter, the Board sent a letter to the veteran notifying 
him that Mr. Stanley was no longer authorized to represent 
individuals in claims for VA benefits.  The veteran was 
advised that he could select new representation or continue 
his appeal pro se.  In November 2002, the veteran appointed 
the Disabled American Veterans as his accredited 
representative.  

Issues not on appeal

In a December 2000 rating decision, the RO denied ratings in 
excess of 10 percent for a scar on the nose and hypertrophy 
of the left leg.  The veteran submitted a notice of 
disagreement with the RO's decision later that month.  The RO 
duly issued a Statement of the Case in April 2001, but the 
veteran did not perfect an appeal.  Thus, these issues are 
not in appellate status.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.101 (2005) [defining Board's jurisdiction].

In July 2003, the veteran's representative submitted written 
arguments concerning increased ratings for the scar on the 
nose and hypertrophy of the left leg.  
This communication was received well after the expiration of 
the appeal period.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2005).  

In essence, the veteran through his representative is filing 
a new claim for increased ratings.  This matter is referred 
to the RO for appropriate action.  


REMAND

The procedural history of this case has been set out in the 
Introduction above.  As noted, this case has been subject to 
a remand from the Court.  The January 2002 Joint Motion which 
precipitated the Court's order indicated that a remand was 
necessary so that the Board could provide adequate reasons 
and bases for its decision.  In addition, the parties noted 
that the Board should ensure that compliance with the VCAA, 
although on specific VCAA deficiencies were identified.  No 
other reasons were stated for the remand in the Court's 
order.

Since the January 2002 Joint Motion and Court Order, indeed 
very recently, the Court issued has a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  

In this case, as set forth above, the veteran's appeal stems 
from the initial award of service connection.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  A review of the record 
shows that although the veteran was provided notice of the 
type of evidence necessary to establish a disability rating, 
he was not notified of the type of evidence necessary to 
establish the remaining downstream element, namely an 
effective date (or dates).  Thus, this case must be remanded 
to correct this procedural deficiency.  

Accordingly, this case is REMANDED for the following action:  
      
1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  If additional evidence or argument is 
received, the RO should review the 
expanded record.  If the benefits sought 
are not granted in full, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





